Case 3:18-cv-14563-BRM-TJB Document 18-4 Filed 12/17/18 Page 1 of 3 PageID: 354




                           Exhibit D
Case 3:18-cv-14563-BRM-TJB Document 18-4 Filed 12/17/18 Page 2 of 3 PageID: 355




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


  NEW  JERSEY   COALITION     OF
  AUTOMOTIVE RETAILERS, INC.,

                        Plaintiff,
                                                   Case No. 3:18-cv-14563-BRM-TJB
                   v.

  MAZDA MOTOR OF AMERICA, INC.

                        Defendant.


                    DECLARATION OF .JON D. SCHWARTZ

       I, Jon D. Schwartz, declare:

       1.     I am the owner and dealer principal of Schwartz Mazda.        I have

 personal know ledge of the facts stated herein.

       2.     Schwartz Mazda is a Mazda dealership located at 585 Shrewsbury Ave,

 Shrewsbury, NJ. I have owned Schwartz Mazda since August 1975.

       3.     Schwartz Mazda is a member of the New Jersey Coalition of

 Automotive Retailers, Inc. ("NJ CAR"). Schwartz Mazda has been a member of NJ

 CAR since August 197 5.

       4.    I understand that Mazda Motor of America, Inc. d/b/a Mazda North

 American Operations ("Mazda") has a dealer support program known as the "Mazda

 Brand Experience Program 2.0 ("MBEP").
Case 3:18-cv-14563-BRM-TJB Document 18-4 Filed 12/17/18 Page 3 of 3 PageID: 356




        5.     Schwartz Mazda has participated in the MBEP since its inception in

  July 2018.

        6.     I do not believe that Schwartz Mazda has been harmed by its

 participation in the MBEP.

        7.     I understand that NJ CAR has filed a lawsuit against Mazda seeking a

 ruling that it is unlawful for Mazda to implement the MBEP in New Jersey (the

 "Action").

        8.     I did not direct NJCar to file the Action.

       9.      I believe that the Action is contrary to the interests of my dealership,

 and I cannot support it. If the MBEP is declared unlawful, Schwartz Mazda will be

 harmed because (among other things) it will no longer be able to recover the costs it

 incurred to comply with the MBEP criteria through future MBEP bonus payments.

       I declare under penalty of perjury that the foregoing is true and correct.

 Executed in Shrewsbury, New Jersey on December .tL_, 2018.




                                            2
